Citation Nr: 0838280	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including secondary to service-connected diabetes mellitus 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran has active duty service from April 1969 until 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's erectile 
dysfunction service-connection claim.

The veteran appeared for a Board hearing in July 2008, and a 
transcript of that hearing has been incorporated into the 
claims folder.

In March 2008, the veteran withdrew his PTSD, diabetes 
mellitus, and right leg peripheral neuropathy increased 
disability rating claims as well as his hearing loss, 
tinnitus, upper extremities peripheral neuropathy and 
hypertension service-connection claims.


FINDING OF FACT

The competent evidence is in equipoise as to whether or not 
there is a relationship between the veteran's current 
erectile dysfunction and his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
erectile dysfunction, as secondary to service-connected 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2008).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the RO provided VCAA notice in the November 
2003 and March 2006 letters.  The November 2003 letter 
notified the veteran of what evidence was required to 
substantiate his erectile dysfunction service connection 
claim.  The letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the veteran in obtaining 
evidence from other agencies.  This letter met the duty to 
notify the veteran in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the November 2003 letter, and the remaining Dingess elements 
were provided in the March 2006 letter.

As notice on these issues was provided after the initial 
adjudication of the claim, there was timing defect with the 
notice.  The timing deficiency was remedied by the fact that 
the claim was readjudicated by the RO in September 2007.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  In addition, as 
the veteran's erectile dysfunction service connection claim 
is being denied, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded a relevant VA 
examination and a sufficient medical opinion has been 
obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.




Erectile Dysfunction

The veteran contends that his current erectile dysfunction is 
the result of his service connected diabetes mellitus and 
PTSD.  Service connection is in effect for PTSD and diabetes 
mellitus.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's June 1968 entrance and April 1971 discharge 
examinations were negative for any relevant abnormalities. 
His service treatment records are otherwise negative for any 
complaints, treatments, or diagnoses of erectile dysfunction.  

The veteran was diagnosed with PTSD in September 2003, and 
was diagnosed with diabetes mellitus in June 2003.

Decreased sexual desire was reported by the veteran in a 
March 2004 mental health treatment note.  No etiology or on-
set date was noted.

A September 2006 VA examination revealed that the veteran had 
been diagnosed with hypertension in 2000 following a stroke.  
He reported difficulties obtaining and maintaining an 
erection since approximately 2002 or 2003, and indicated that 
he had tried using Viagra to treat the condition in the past 
but discontinued use when he could no longer tolerate it.  
Following a review of the veteran's claims folder, the VA 
examiner opined that the veteran's erectile dysfunction was 
more likely than not secondary to his anti-hypertensive 
medications and was less likely than not either secondary to 
his diabetes or PTSD or the medications he takes to treat 
those conditions.

The veteran reported that his erectile dysfunction began in 
approximately 2001 during his January 2008 VA examination.  
He reported that his erectile difficulties were for the most 
part corrected by taking Viagra.  A physical examination 
found that the veteran's genitals were normal.  A diagnosis 
of mild erectile dysfunction that was successfully treated 
with Viagra was made.
A July 2008 medical opinion submitted by the veteran's 
private internist, Dr. R.A., indicated that the veteran 
suffered from erectile dysfunction.  This condition was 
attributed to a "combination of [the veteran's] diabetes, 
hypertension, dyslipidemia and his stroke".  No further 
information was provided.  An evidence waiver which waived 
the RO's initial consideration of this opinion was 
concurrently submitted by the veteran.

At his July 2008 Board hearing, the veteran testified that he 
had been diagnosed with erectile dysfunction by his private 
physician, Dr. R.A., and that he had been prescribed 
medication to treat the condition.  The veteran described his 
body as if it was made of jelly, and indicated that the 
erectile dysfunction began after he was prescribed medication 
to treat his diabetes mellitus.  He also described the 
negative impact this condition had on his martial 
relationship.

fter a full review of the record, including the medical 
evidence and testimony of the veteran, the Board finds that 
the evidence is in equipoise and service connection for 
erectile dysfunction is warranted.  The record contains the 
July 2008 private doctor's opinion linking the veteran's 
erectile dysfunction to a number of disorders, to include the 
service-connected diabetes mellitus.  The September 2006 VA 
opinion determined that it was more likely than not related 
to nonservice-connected conditions.  The Board finds that the 
two opinions are of equal probative value and, as such, the 
evidence is in equipoise as to whether erectile dysfunction 
is related to a service-connected disability.  Resolving all 
benefit of the doubt in favor of the veteran, the Board 
concludes that he is entitled to a grant of service 
connection for erectile dysfunction.   38 U.S.C.A. 
§5107(b)(West 2002).




ORDER

Service connection for erectile dysfunction, as secondary to 
service-connected diabetes mellitus, is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


